Citation Nr: 0618876	
Decision Date: 06/27/06    Archive Date: 06/30/06

DOCKET NO.  03-03 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a disability rating higher than 10 percent 
for lumbosacral strain, for the period from November 22, 
2000, to September 30, 2003, on appeal from the initial grant 
of service connection.

2.  Entitlement to a disability rating higher than 20 percent 
for lumbosacral strain for the period from October 1, 2003 on 
appeal from the initial grant of service connection.

3.  Entitlement to a compensable disability rating for a left 
knee disorder, for the period from November 22, 2000, to 
April 27, 2003, on appeal from the initial grant of service 
connection.

4.  Entitlement to a disability rating higher than 10 percent 
for a left knee disorder, for the period from April 28, 2003 
on appeal from the initial grant of service connection. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran served on active duty from October 1981 to March 
1982. She also has had reserve service.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans' Affairs (VA).  In that decision, the 
RO granted service connection for lumbosacral strain, and 
assigned an initial disability rating of 10 percent; and for 
a left knee disorder, assigned an initial zero percent 
disability rating.  These actions were made effective 
November 22, 2000.  In a March 2004 rating decision, the RO 
increased the rating for lumbosacral strain to 20 percent, 
effective from October 1, 2003.  The RO increased the rating 
for the left knee disorder to 10 percent, effective from 
April 28, 2003.

The United States Court of Appeals for Veterans Claims 
(Court) has held that a "decision awarding a higher rating, 
but less than the maximum available benefit...does 
not...abrogate the pending appeal..." AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  The veteran has a continuing appeal of 
each of the staged ratings assigned for her lumbosacral 
strain and left knee disorder.

The veteran had a video conference hearing before the 
undersigned in August 2004.

This appeal was previously before the Board in November 2004, 
at which time it was remanded for additional development.  
The requested development has been completed, her appeal has 
been returned to the Board for further review. 

The veteran stated at her August 2004 hearing that she is not 
currently employed, and that her low back and left knee 
disabilities had interfered with her ability to work and had 
caused her to lose jobs.  Her statements raise an implied 
claim for a total disability rating based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  The Board referred this claim to the RO 
for review in November 2004.  As the record does not reflect 
that any action has been taken on his claim, it is again 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's lumbar spine disability was productive of 
no more than slight limitation of motion for the period from 
November 22, 2000, to September 30, 2003 without muscle spasm 
or loss of lateral spinal motion.  

2.  The veteran's lumbar spine disability has been productive 
of no more than moderate limitation of motion from October 1, 
2003, without evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less, or intervertebral 
disc syndrome, listing of the entire spine or abnormal motion 
on forced mobility.  

3.  For the period from November 2000 to April 2003, the 
veteran had range of motion of the left knee from zero to 90 
degrees and reports of pain and X-ray evidence of arthritis; 
but without evidence of instability or increased limitation 
due to pain, fatigue, incoordination, weakness, or pain.  

4.  For the period from April 2003, the veteran's left knee 
disability has range of motion from zero to 90 degrees with 
X-ray evidence of arthritis and objective evidence of pain, 
without evidence of instability, flare-ups or increased 
disability due to pain, fatigue, incoordination, or weakness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating higher than 10 percent 
for lumbosacral strain, for the period from November 22, 
2000, to September 30, 2003, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.59, 4.71a, Code 5237, 5292, 5295 (2003 & 2005). 

2.  The criteria for an initial rating higher than 20 percent 
for lumbosacral strain for the period from October 1, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§ 4.71a, Code 5237, 5292, 5295 (2003 & 2005). 

3.  The criteria for an initial rating of 10 percent for a 
left knee disorder for the period from November 22, 2000, to 
April 27, 2003, have been met.  38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. §§ 4.7, 4.71a, Codes 5260, 5261 (2005).

4.  The criteria for an initial rating higher than 10 percent 
for a left knee disorder, for the period from April 28, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 4.7, 4.71a, Code 5010, 5260, 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in 
part at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable adjudication by the RO. 

In this case, the Appeals Management Center (AMC) provided 
VCAA notice by letter dated in December 2004.  The notice 
included the type of evidence needed to substantiate the 
claims for increased evaluations.  The veteran was also 
informed that VA would obtain service records, VA records, 
and records from other Federal agencies, and that with his 
authorization VA would obtain private medical records on his 
behalf or he could submit the records.  The veteran was 
informed of what evidence or information she was responsible 
for providing.  Finally, the veteran was told to provide any 
evidence in her possession that pertained to the claims. 

As the notice came after the initial adjudication of the 
claim, the timing of the notices did not comply with the 
requirement that the notice must precede the adjudication.  
However the timing deficiency was remedied by the AMC's 
readjudication of the claim after sending the proper notice.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess.  Additionally, this notice must inform 
a claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  

In the present appeal, the veteran was provided a VCAA letter 
in May 2001 regarding her original claims for service 
connection, service connection has been granted, and the 
first three Dingess elements are substantiated.  Further 
notice in this regard is not required.  The veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate entitlement to a rating, but she 
was not provided with notice of the type of evidence 
necessary to establish an effective date.  Despite the 
inadequate notice provided to the veteran on this element, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

As the Board concludes below that the preponderance of the 
evidence is against the appellant's claims for higher initial 
ratings, any questions as to the appropriate effective date 
to be assigned are rendered moot.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran has been 
afforded a recent VA examination of her disabilities.  In 
addition, all identified records that are available have been 
obtained.  As there is no indication of the existence of 
additional evidence to substantiate the claim, the Board 
concludes that the duty to assist provisions of the VCAA have 
been met. 

The veteran contends that the evaluations of her service 
connected disabilities are inadequate to reflect the 
impairment they cause.  She states that her back is always 
painful, and that it prevents her from working at her 
previous occupation of longshoreman.  In addition, she argues 
that her left knee will pop, and that it will sometimes cause 
her to fall.  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

The entire history of the veteran's disability is also 
considered.  Consideration must be given to the ability of 
the veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

These issues involve the veteran's dissatisfaction with the 
initial rating following the grant of service connection.  
The Court has found that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a grant of service connection, and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  When a 
veteran disagrees with the initial rating, staged ratings are 
to be considered in order to reflect the changing level of 
severity of a disability during the period since the 
effective date of service connection.  Fenderson v. West, 12 
Vet. App. 119 (1999).  

Lumbosacral Strain

The rating codes pertaining to the evaluation of the 
veteran's back disability have changed during the course of 
her appeal, effective September 26, 2003.  

The original 10 percent evaluation was assigned under the 
criteria of 38 C.F.R. § 4.71a, Code 5292 for limitation of 
motion of the lumbar spine in effect prior to September 26, 
2003.  Under these criteria, a 10 percent evaluation is 
warranted for slight limitation of the lumbar spine.  A 20 
percent rating is assigned for moderate limitation of lumbar 
spine motion.  A 40 percent rating is assignable for severe 
limitation of motion in the lumbar spine.  38 C.F.R. § 
4.71(a), Diagnostic Code 5292.

As the diagnosis of the veteran's disability is lumbar 
strain, the rating code for lumbosacral strain is also for 
consideration.  Under the criteria of Diagnostic Code 5295 
for lumbosacral strain in effect prior to September 26, 2003, 
severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

In regards to the old rating criteria, there are other 
factors which must be considered in addition to those 
contained in the applicable rating code.  The disability of 
the musculoskeletal system is primarily the inability due to 
damage or an infection in parts of the system to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  
Factors to be considered include pain on movement, weakened 
movement, excess fatigability, and incoordination.  38 C.F.R. 
§§ 4.40, 4.45.  Functional impairment due to pain warrants at 
least the minimum compensable rating.  38 C.F.R. § 4.59.  

The new rating criteria effective September 26, 2003 provide 
for rating the veteran's lumbosacral strain under criteria 
contained in the General Rating Formula for Diseases and 
Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5237.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, a 10 percent evaluation is warranted for 
disability of the thoracolumbar spine when there is forward 
flexion of the thoracolumbar spine greater than 60 degrees 
but not greater than 85 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.

A 20 percent evaluation is warranted for disability of the 
thoracolumbar spine when there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or favorable ankylosis of the entire thoracolumbar 
spine warrants a 40 percent evaluation.  

An evaluation of 50 percent or greater requires favorable or 
unfavorable ankylosis.  Unfavorable ankylosis is a condition 
with which the entire thoracolumbar spine is fixed in flexion 
or extension, resulting in several symptoms described in Note 
5 of the general formula for diseases and injuries of the 
spine.  

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion is zero to 30 degrees, and left and right 
lateral rotation is zero to 30 degrees.  The combined range 
of motion refers to sum of the forward flexion, extension, 
left and right lateral flexion, and left and right lateral 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  Each range of motion measurement is to be 
rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (4).  

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003) (the rule of Karnas v. Derwinski, 1 Vet. 
App. 308 (1991), that the version most favorable to the 
claimant be applied when there has been a change in rating 
criteria has been overruled to the extent that it conflicts 
with authority established by the Supreme Court and United 
States Court of Appeals for the Federal Circuit); see also 
VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  Karnas has been overruled to the 
extent it is inconsistent with the Supreme Court's holdings.  
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The Court has held that the law "precludes an effective date 
earlier than the effective date of the 
liberalizing...regulation," but the Board must, nonetheless, 
still adjudicate whether a claimant "would receive a more 
favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  Accordingly, the Board 
has the duty to adjudicate the veteran's claim under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as to consider the new 
diagnostic code for the period beginning on the effective 
date of the new provisions.

VA's General Counsel has held that in determining which 
version of the law to apply, attention must be paid to 
whether the change would have prohibited retroactive effects.  
If a change is liberalizing, it would ordinarily have no 
retroactive effects.  VAOPGCPREC 7-2003.

At this juncture, the Board notes that the changes in the 
criteria in this case are not productive of any retroactive 
effects.  In addition, for the period from October 1, 2003 to 
the present, the Board notes that neither version of the 
criteria is more favorable to the veteran, as they both 
produce the same result. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (1999), pertaining to functional impairment.  
The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
These criteria must be taken into account when evaluating the 
veteran's disability under the rating code in effect prior to 
September 2003.  

The new rating criteria are meant to take pain and other 
symptoms into account.  Therefore, an evaluation based on 
pain alone would not be appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 22, 2002). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the report of a VA examination 
conducted in April 2001.  The veteran was noted to have 
sustained the initial injury to her back in June 1997.  Her 
pain had persisted since that time, radiating out to the 
buttocks and occasionally into the left lateral thigh.  The 
lumbar spine had 65 degrees of flexion, 20 degrees of 
extension, and 25 degrees of lateral bending to each 
direction.  Straight leg raising was very normal to 90 
degrees in the sitting position, but produced low back pain 
at 60 degrees in the supine position, without pain in the 
lower extremities.  The diagnoses included chronic 
lumbosacral strain.  

A January 2002 X-ray study of the low back showed no evidence 
of fracture or subluxation.  The disc spaces and alignment 
were maintained.  The impression was no acute injury to the 
lumbar spine.  

A magnetic resonance imaging (MRI) study of the lumbar spine 
conducted in May 2002 found minimal degenerative spondylosis.  

November 2002 VA treatment records state that the veteran has 
chronic low back pain and lumbar spondylosis with left sided 
lateral recess and foraminal narrowing at L4 to L5, as seen 
on the May 2002 MRI.  The assessment included chronic low 
back pain, worse since a recent fall, neurologically stable, 
with an abnormal MRI and degenerative disc.  

The veteran underwent a VA examination of the spine in April 
2003.  She reported continuous low back pain.  She said it 
was tender to the touch and sometimes produced spasms.  She 
also reported being unable to bend to the floor, run, jump, 
squat, kneel, or climb ladders.  She said that there were 
flare-ups approximately twice each week.  On examination, 
there was an exaggerated lumbar lordosis, but no spasm or 
tenderness.  She had left lateral bending of zero to 25 
degrees, right lateral bending of zero to 30 degrees, no 
extension, and flexion of zero to 80 degrees.  There was 
positive straight leg raising on the left, decreased 
sensation on the lateral left leg, and one plus deep tendon 
reflexes bilaterally.  The findings of the May 2002 MRI were 
noted.  The impression included lumbar spondylosis.  

May 2003 VA treatment records show that the veteran 
complained of persistent low back pain.  The May 2002 MRI 
findings of spondylosis were noted.  

The veteran reported continued low back pain in July 2003.  
Pain was constant but not progressing.  It would awaken her 
at night, and she was unable to sleep on her back.  Other 
July 2003 records state that the veteran's back pain was 
controlled during the day with a TENS unit.  

The veteran was afforded another VA examination in October 
2003.  She reported pain since her 1997 accident.  The pain 
was usually relatively mild, but was made worse by standing 
longer than 30 minutes, sitting longer than an hour, or 
walking more than two blocks.  The veteran had worked as a 
longshoreman until about a year ago, but had quit because her 
symptoms prevented her from performing some of the heavier 
duties.  

On examination, the veteran walked with a cane, although her 
gait and posture were normal.  There was no palpable spasm or 
abnormal curvature of the spine.  Her range of motion was 
"very limited" by pain to 45 degrees of flexion of the 
thoracolumbar spine, zero degrees of extension, and five 
degrees of lateral bending in each direction.  The veteran 
said she could bend further but refused to do so due to pain.  
Repeat testing did not change the numbers.  Rotation was 
observed to 45 degrees to the left but not the right.  She 
got on and off of the exam table slowly but without 
assistance.  Straight leg raising in the seated position was 
negative, but produced low back pain in the supine position.  
The examiner stated that this inconsistency was 
nonphysiologic.  The diagnosis was normal examination of the 
lumbar spine with persistent pain and no signs or symptoms of 
radiculopathy.  

An X-ray study conducted in October 2003 was negative for 
spondylolisthesis or spondylolysis.  The impression was 
negative lumbar spine.  

An August 2004 examination for the Reserves found that the 
veteran's spine was abnormal.  She had decreased range of 
motion and positive straight leg raising.  November 2004 
Reserve records show that the veteran had been placed on 
profile due to chronic low back pain.  

The veteran was afforded a VA examination in May 2005.  She 
was currently using three types of pain medication which 
helped her symptoms significantly, and she could accomplish 
all activities of daily living without assistance.  On 
examination, the back was normal in appearance with normal 
curvature.  There was no palpable spasm and no tenderness on 
palpation.  

The veteran had 60 degrees of flexion, 15 degrees of 
extension, 20 degrees of lateral bending in each direction, 
30 degrees of rotation to the right and 45 to the left, with 
an expression of pain at each of these extremes.  There was 
no paralysis and no objective weakness, and no sign of 
neuralgia or neuritis.  She reported that increased use of 
her back increases the pain and decreased her willingness to 
use her back, but did not change her actual range of motion.  
There had been no incapacitating episodes.  

The impression included limited range of motion of the lumbar 
spine with recent normal X-ray study.  A new X-ray study was 
unremarkable, with no evidence of arthritis.  An addendum 
stated that there was no pain on range of motion or flare-ups 
except as noted in the examination report.  There were no 
additional limitations by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  

The veteran underwent an additional VA examination in 
December 2005.  The claims folder was reviewed in conjunction 
with this examination.  She reported intermittent pain since 
her accident, treated with miscellaneous medications.  The 
range of motion was 45 degrees of flexion, zero degrees of 
extension, 15 degrees of lateral bending in each direction, 
and 20 degrees of rotation in each direction.  There was pain 
at the extremes of each of these movements.  She also 
reported increased pain with truncal rotation and axial 
loading, which were non-physiologic responses.  Straight leg 
testing was negative in both sitting and supine positions.  
The normal X-ray study of the lumbar spine in May 2005 was 
noted.  

The examiner stated that there was no tenderness or palpable 
muscle spasm.  Her gait abnormality was secondary to her knee 
and not her back.  There was no ankylosis, and the examiner 
opined that the veteran did not have intervertebral disc 
syndrome.  There had not been any incapacitating episodes in 
the past 12 months.  There was no apparent neurologic 
disability and no symptoms consistent with radiculopathy.  
The veteran did not display any evidence of excess 
fatigability, incoordination, or instability even after 
repetitive use.  The impression was normal examination of the 
lumbar spine.  

The April 2001 VA examination found that the veteran retained 
65 degrees of flexion and 20 degrees of extension, and the 
April 2003 VA examination showed 80 degrees of flexion but 
zero degrees of extension.  These findings show that the 
veteran had most of the normal range of back motion.  These 
measurements, therefore, do not equate to greater than slight 
limitation of motion of the lumbar spine.  38 C.F.R. § 4.71a, 
Code 5292.  

Similarly, an evaluation in excess of 10 percent is not 
warranted under the rating criteria for lumbosacral strain.  
Although the veteran reported muscle spasms, this was not 
objectively demonstrated on any of her examinations.  
Furthermore, there was no loss of lateral spine motion.  The 
May 2002 MRI was abnormal and suggestive of a degenerative 
disc, but X-ray studies from that same period found that disc 
spaces and alignment were maintained, with no evidence of 
arthritis.  There was no positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  The veteran did report 
pain on motion, which warrants continuation of the 10 percent 
evaluation already in effect for this period.  38 C.F.R. 
§ 4.71a, Code 5295.  

The Board also finds that entitlement to an evaluation in 
excess of 20 percent for the period of October 2003 to the 
present is not demonstrated under either the old or new 
rating criteria.  The October 2003 and December 2005 VA 
examinations revealed 45 degrees of flexion and zero degrees 
of extension, which does not equate to severe limitation of 
motion.  These were the examinations that displayed the 
greatest loss of motion.  The examiners each noted that there 
was no further limitation of motion with pain, weakness, 
incoordination, or excess fatigability due to repetitive use.  
38 C.F.R. § 4.71a, Code 5292 (2003). 

The old rating code for lumbosacral strain also fails to 
provide for an increased evaluation.  The examinations for 
this period show that the veteran had a normal posture, and 
all X-ray studies conducted from October 2003 to the present 
were normal, without arthritic changes or problems with the 
joint spaces of the lumbar spine.  

The May 2005 and December 2005 examinations were negative for 
tenderness and spasms, even with forward bending.  Her gait 
problems were noted to be the result of her knee disability.  
Therefore, entitlement to an increased evaluation under the 
old rating code for lumbosacral strain is not warranted for 
this period.  38 C.F.R. § 4.71a, Code 5295 (2003).  

An evaluation in excess of 20 percent under the rating 
criteria currently in effect is not warranted.  Neither the 
October 2003, the May 2005, nor the December 2005 VA 
examinations demonstrate that the veteran has 30 degrees or 
less of forward flexion of the thoracolumbar spine.  The 
December 2005 examiner stated that there was no ankylosis.  
Therefore, the criteria for an evaluation in excess of 20 
percent have not been met.  38 C.F.R. § 4.71a, Diagnostic 
Code 5237.  

A separate rating for neurologic impairment is not warranted 
because no such impairment has been found.

The Board has considered alternative rating codes in the 
evaluation of the veteran's disability, but none result in a 
more favorable outcome to her claim.  Most of the rating 
codes pertaining to back disabilities are also evaluated 
under the General Rating Formula.  The exception is the 
rating code for intervertebral disc syndrome.  However, the 
December 2005 VA examiner specifically found that the veteran 
does not have intervertebral disc syndrome, so this rating 
code is not for consideration.  

Left Knee

The veteran's left knee disability is evaluated under the 
rating code for traumatic arthritis.  This code states that 
arthritis due to trauma substantiated by X-ray findings is to 
be evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Code 5003.

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling.  Limitation of extension 
to 30 degrees receives a 40 percent evaluation.  20 degrees 
of extension is evaluated as 30 percent disabling.  
Limitation of extension to 15 degrees merits a 20 percent 
evaluation.  Limitation of extension to 10 degrees is 
evaluated as 10 percent disabling.  Limitation of extension 
to five degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5261.  

Flexion that is limited to 15 degrees is evaluated as 30 
percent disabling.  Limitation of flexion to 30 degrees 
merits a 20 percent evaluation.  Limitation of flexion to 45 
degrees warrants a 10 percent evaluation.  Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling.  
38 C.F.R. § 4.71a, Code 5260.  

The normal range of motion of the knee is 140 degrees of 
flexion and zero degrees of extension.  38 C.F.R. § 4.71a, 
Plate II. 

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
pertaining to additional functional disability due to pain, 
weakness, fatigability, and incoordination are also for 
consideration.  

VA's general counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The general counsel subsequently 
clarified that for a knee disability rated under DC 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion under 
DC 5260 or DC 5261 need not be compensable but must at least 
meet the criteria for a zero-percent rating.  A separate 
rating for arthritis could also be based on X-ray findings 
and painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 
(1998); 63 Fed. Reg. 56,704 (1998).  

More recently, the general counsel held that separate rating 
could also be provided for limitation of knee extension and 
flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

At the April 2001 VA examination, the veteran reported some 
clicking, and added that the left knee sometimes felt 
unstable.  There was no swelling.  On examination, the left 
knee was limited to 90 degrees of flexion with full 
extension.  The knee joint appeared to be stable without 
evidence of "excessive" lateral motion, and the drawer sign 
was negative.  An X-ray study conducted at that time was 
normal.  

A January 2002 X-ray study of the left knee revealed mild 
medial joint space narrowing, but otherwise no acute injury.  
Other January 2002 records note that the veteran has a 
history of chronic left knee pain.  

At an April 2003 VA examination, the veteran reported pain 
every day but not all day, especially when going up steps.  
She reported pops and buckles, but it did not lock or grind.  
She used a cane for ambulation.  The veteran stated she could 
not go up a flight of stairs or walk more than a half mile.  
She had no real flare-ups or job restrictions.  

On examination, there was no crepitus or instability of the 
left knee.  There was flexion from zero to 90 degrees with 5-
/5 motor strength in extension and 5/5 in flexion.  This did 
not diminish with repetitive testing.  The impression was 
left knee osteoarthritis.  An X-ray study showed minimal 
anterior compartment spurring, and likely chondrocalcinosis 
within the lateral compartment.  

The veteran underwent an additional VA examination in October 
2003.  She was noted to use a cane when she walked because it 
increased her sense of stability.  Her strength was weak 
throughout all muscle groups of the legs and thighs.  The 
range of motion of the left knee was not recorded. 

July 2004 VA treatment records show that the veteran 
presented with complaints of left knee swelling and pain 
since the previous night.  She had been standing in the yard 
with her knee rigid, when she felt a pop after shifting 
weight to the other leg.  On examination, the left knee 
appeared swollen and tender to the touch on the inner aspect 
of the left thigh.  She ambulated with a cane and had a 
limited range of motion.  There was pain on extension and 
flexion, but she had a full range of motion.  The drawer test 
was negative.  The assessment was inflammation of the left 
knee.  An X-ray study resulted in an impression of 
suprapatellar joint effusion without evidence of fracture.  

The veteran was afforded a MRI of the left knee in December 
2004.  The impression was a high signal within the anterior 
horn of the lateral meniscus, which likely represented myxoid 
degeneration, but a small tear could not be excluded.  

On VA examination in May 2005, there was excess tissue around 
the left knee, but no other abnormality.  The joint was free 
of redness or deformity.  It was stable in all planes, and 
could extend fully without pain.  The veteran could flex to 
90 degrees without pain, but refused to go any further due to 
the pain.  She reported that excess movement caused an 
increase in pain and a reduced willingness to use the knee, 
but no actual loss of range of motion.  The impression was 
limited flexion of the left knee with small non-definitive 
abnormality noted on recent MRI.  The examiner added that 
there was no additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use. 

The veteran underwent an additional VA examination in 
December 2005, at which time the claims folder was reviewed 
by the examiner.  She was noted to have undergone 
arthroscopic surgery in September 2005, with only minimal 
improvement of her symptoms.  She still reported pain on 
climbing stairs, occasional catching on extension and pain 
with prolonged standing.  Her activities of daily living were 
not impaired, and she could walk a mile.  There had been no 
significant flare-ups.  

On examination, the joint appeared normal except for three 
well-healed portals.  There was no swelling, redness, or 
deformity.  The joint was stable in all planes.  Range of 
motion was from zero to 130 degrees with pain at the extreme 
of flexion.  Strength was adequate and within normal range.  
There was no indication of excess fatigability, 
incoordination, or instability, and no additional limitations 
due to these factors following repetitive use.  

The evidence for the period from November 2000 to April 2003 
shows that the veteran had 90 degrees of flexion at the April 
2001 examination, and full extension.  There is no evidence 
of any additional loss of range of motion during this period, 
and the evidence does not show additional limitation due to 
pain, fatigue, weakness, or incoordination.  While the 
evidence is not entirely clear, X-rays suggest the presence 
of arthritis during this period.  The 2001 X-ray was 
interpreted as normal, but a 2002 X-ray was interpreted as 
showing joint space narrowing, and the April 2003 X ray 
showed spurring, which presumably was present prior to that 
date.  Given the noncompensable limitation of flexion and X-
ray evidence of arthritis, the veteran was entitled to a 10 
percent evaluation under Diagnostic Code 5003.  38 C.F.R. 
§§ 4.40, 4.45, 4.59. 

In the absence of compensable limitation of flexion, or any 
limitation of extension, instability or subluxation, the 
evidence is against the grant of an evaluation in excess of 
10 percent during this period.  38 C.F.R. § 4.7, 4.21 (2005).

Similarly, the Board finds that an evaluation greater than 10 
percent from April 2003 is not warranted.  The April 2003 VA 
examination contains a diagnosis of osteoarthritis of the 
left knee.  However, the range of motion was from zero to 90 
degrees in April 2003 and May 2005.  December 2005 records 
revealed range of motion from zero to 130 degrees.  Each of 
these examinations found that there was no additional 
limitation of motion due to pain, weakness, fatigue, or 
incoordination.  Therefore, as a limitation of flexion to 30 
degrees or extension to 15 degrees is required for a 20 
percent evaluation, an increased rating cannot be assigned.  
38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5260, 5261.  

In reaching this decision, the Board has considered 
entitlement to an increased evaluation under other pertinent 
rating codes, but finds that none of these are applicable.  
Every examination has found that there is no instability, not 
withstanding the veteran's reports, so that a separate rating 
for subluxation or instability of the knee is not warranted.  
38 C.F.R. § 4.71a, Code 5257.  This also negates the 
possibility of a separate evaluation for loss of range of 
motion and instability.  VAOPGCPREC 9-98.  As the veteran has 
demonstrated complete extension on every examination, a 
separate evaluation for loss of extension and flexion is not 
indicated.  VAOPGCPREC 9-04.  

While the veteran has undergone arthroscopic surgery for a 
suspected tear of the meniscus, she does not experience 
frequent locking, and there was only a single episode of 
swelling immediately following an injury in July 2004.  The 
December 2005 examination was negative for swelling, and 
there is no diagnosis of dislocation of the semilunar 
cartilage.  Therefore, entitlement to an increased evaluation 
under 38 C.F.R. § 4.71a, Code 5258 (2005) is not warranted.  
As there are no criteria that would result in a higher 
evaluations for the veteran's left knee disability, an 
increased rating may not be awarded.  


ORDER

Entitlement to a disability rating higher than 10 percent for 
lumbosacral strain, for the period from November 22, 2000, to 
September 30, 2003, is denied. 

Entitlement to a disability rating higher than 20 percent for 
lumbosacral strain for the period from October 1, 2003 is 
denied. 

Entitlement to a 10 percent disability rating for a left knee 
disorder, for the period from November 22, 2000, to April 27, 
2003, is granted. 

Entitlement to a disability rating higher than 10 percent for 
a left knee disorder, for the period from April 28, 2003 is 
denied. 


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


